Exhibit 10.3

 

ACAR

 

 

CONVERTIBLE NOTE

 

FOR VALUE RECEIVED, ActiveCare, Inc., a Delaware corporation (the “Issuer” of
this Security) with at least 239,000,000 common shares issued and outstanding,
issues this Security and promises to pay to __________________., a Cayman
Islands company, or its Assignees (the “Investor”) the Principal Sum along with
the Interest Rate and any other fees according to the terms herein. This Note
will become effective only upon execution by both parties and delivery of the
first payment of Consideration by the Investor (the “Effective Date”).

 

The Principal Sum is $_______ (______________) plus accrued and unpaid interest
and any other fees. The Consideration is $_________ (________) payable by wire
(there exists a $________ original issue discount (the “OID”)). The Investor
shall pay $__________of Consideration upon closing of this Note as the Purchase
Price under the Securities Purchase Agreement Document SPA-12072017 of even date
herewith between the Issuer and the Investor. Any term not otherwise defined
herein shall have the meaning given such term in the Securities Purchase
Agreement.

 

1.       Interest and Repayment. No interest shall accrue on this Note. The
Maturity Date is six months after the Effective Date and is the date upon which
the Principal Sum of this Note, as well as any unpaid interest and other fees,
shall be due and payable. The Investor may extend any Maturity Date in its sole
discretion in increments of up to three months at any time before or after any
Maturity Date. The Issuer may repay this Note at any time on or before its
Maturity Date.

 

2.       Note Conversion into Private Placement. At the closing of the Private
Placement the Note shall automatically convert into a subscription into the
Private Placement in an amount equal to 125% of the Note balance, subject to the
following conditions: (i) 90% of the debt listed on Schedule A of the Securities
Purchase Agreement must convert into shares of common stock of the Issuer at the
Private Placement price per share, including, without limitation, all debt (and
preferred stock) held by insiders and affiliates of the Issuer (as indicated by
the blue highlighting on Schedule A); (ii) the Private Placement raises at least
$5,000,000 of net new money for the Issuer, not including any conversions of the
Bridge Financing or conversions of the debt on Schedule A; (iii) no commission
is paid to a placement agent in connection with the conversion and subscription
into the Private Placement of the Note, the other Bridge Financing, or the
conversion of the debt on Schedule A; (iv) the Warrant and the Origination
Shares being issued under the Securities Purchase Agreement will not be
cancelled or converted into the Private Placement; and (v) the Private Placement
closes on or before May 5, 2018.

 

3.       Conversion upon Default on Repayment. In the event the Issuer fails to
repay the balance due under this Note on its Maturity Date, the Investor has the
right, at any time, at its election, to convert all or part of the outstanding
and unpaid Principal Sum and accrued interest (and any other fees) into shares
of fully paid and non-assessable shares of common stock of the Issuer as per
this conversion formula: Number of shares receivable upon conversion equals the
dollar conversion amount divided by the Conversion Price. The Conversion Price
is the lesser of $3.00 (subject to adjustment for stock splits) or 60% of the
lowest trade price in the 25 trading days previous to the conversion (In the
case that conversion shares are not deliverable by DWAC an additional 10%
discount will apply; and if the shares are ineligible for deposit into the DTC
system and only eligible for Xclearing deposit an additional 5% discount shall
apply; in the case of both an additional cumulative 15% discount shall apply).
Unless otherwise agreed in writing by both parties, at no time will the Investor
convert any amount of the Note into common stock that would result in the
Investor owning more than 9.99% of the common stock outstanding. Conversion
notices may be delivered to the Issuer by method of the Investor’s choice
(including but not limited to email, facsimile, mail, overnight courier, or
personal delivery), and all conversions shall be cashless and not require
further payment from the Investor. If no objection is delivered from the Issuer
to the Investor regarding any variable or calculation of the conversion notice
within 24 hours of delivery of the conversion notice, the Issuer shall have been
thereafter deemed to have irrevocably confirmed and irrevocably ratified such
notice of conversion and waived any objection thereto. The Issuer shall deliver
the shares from any conversion to the Investor (in any name directed by the
Investor) within 3 (three) business days of conversion notice delivery. The
Investor, at any time prior to selling all of the shares from a conversion, may,
for any reason, rescind any portion, in whole or in part, of that particular
conversion attributable to the unsold shares and have the rescinded conversion
amount returned to the Principal Sum with the rescinded conversion shares
returned to the Issuer (under the Investor’s and the Issuer’s expectations that
any returned conversion amounts will tack back to the original date of the
Note).

 

4.       Conversion Upon Issuance of a Variable Security. If, at any time this
Note is outstanding, the Issuer issues a Variable Security, then in such event
the Investor shall have the right to convert all or any portion of the
outstanding balance of this Note into shares of the Issuer’s common stock on the
same terms as granted in any applicable Variable Security issued by the Issuer
(including, for the avoidance of doubt, conversion price, conversion discount,
conversion lookback period, method and timing of conversion share delivery,
etc.). A Variable Security is any security issued by the Issuer that (i) has or
may have conversion rights of any kind, contingent, conditional or otherwise in
which the number of shares that may be issued pursuant to such conversion right
varies with the market price of the common stock; (ii) is or may become
convertible into common stock (including without limitation convertible debt,
warrants or convertible preferred stock), with a conversion price that varies
with the market price of the common stock, even if such security only becomes
convertible following an event of default, the passage of time, or another
trigger event or condition; or (iii) was issued or may be issued in the future
in exchange for or in connection with any contract or instrument, whether
convertible or not, where the number of shares of common stock issued or to be
issued is based upon or related in any way to the market price of the common
stock, including, but not limited to, common stock issued in connection with a
Section 3(a)(9) exchange, a Section 3(a)(10) settlement, or any other similar
settlement or exchange.

 

5.       Reservation of Shares. The Issuer will reserve for the Investor from
its authorized and unissued Common Stock a number of shares of not less than
five times the number of shares necessary to provide for the issuance of Common
Stock upon the full conversion of this Note.

 



 



 

6.       Terms of Future Financings. Until such time as the closing of the
Private Placement, upon any issuance by the Issuer of any security with any term
more favorable to the holder of such security or with a term in favor of the
holder of such security that was not similarly provided to the Investor in this
Note, such term, at the Investor’s option, shall become a part of the
transaction documents with the Investor. The types of terms contained in another
security that may be more favorable to the holder of such security include, but
are not limited to, terms addressing conversion rights, conversion discounts,
conversion lookback periods, interest rates, original issue discounts, and
warrant coverage.

 

In addition, until such time as the closing of the Private Placement, if the
Issuer shall issue or sell Common Stock, or grant any option to purchase, or
sell or grant any right to reprice, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock (including pursuant to the terms of any outstanding securities
issued prior to the issuance of this security (including, but not limited to,
warrants, convertible notes, or other agreements)) or any security entitling the
holder thereof (including pursuant to sales, grants, conversions, warrant
exercises or other issuances to the Investor as a result of these Transaction
Documents (as defined below), prior transaction documents, or future transaction
documents) to acquire Common Stock, including, without limitation, any debt,
preferred stock, right, option, warrant or other instrument that is convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive Common Stock (a “Common Stock Equivalent”) at an effective
price per share less than the Conversion Price, then simultaneously with the
consummation of each dilutive issuance the Conversion Price for the Investor
shall be reduced (and only reduced) and consequently the number of Shares
issuable to the Investor shall be increased (and only increased). Such
adjustment shall be made to the Conversion Price whenever such Common Stock or
Common Stock Equivalents are issued.

 

The Issuer shall notify the Investor of such additional or more favorable term,
including the applicable issuance price, or applicable reset price, exchange
price, conversion price, exercise price and other pricing terms, and, at any
time while this Note is outstanding, the Investor may request of the Issuer
and/or its transfer agent (and they will provide) a schedule of all issuances
since the Effective Date of this Note of shares of common stock or of securities
entitling the holder thereof to acquire shares of common stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is convertible into or exercisable or exchangeable for, or
otherwise entitles the holder thereof to receive, shares of common stock of the
Issuer.

 

7.       Default. Each of the following are an event of default under this Note:
(i) the Issuer shall fail to pay any principal under the Note when due and
payable (or payable by conversion) thereunder; or (ii) the Issuer shall fail to
pay any interest or any other amount under the Note when due and payable (or
payable by conversion) thereunder; or (iii) the Issuer shall breach or fail to
honor any other term of this Note, any term under any other document related to
this Note, or any term of any of the other Transaction Documents; or (iv) the
Issuer shall become insolvent or generally fails to pay, or admits in writing
its inability to pay, its debts as they become due, subject to applicable grace
periods, if any; or (v) the Issuer shall make a general assignment for the
benefit of creditors; or (vi) the Issuer shall file a petition for relief under
any bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against the Issuer.

 

8.       Remedies. For each conversion, in the event that shares are not
delivered by the fourth business day (inclusive of the day of conversion), a fee
of $2,000 per day will be assessed for each day after the third business day
(inclusive of the day of the conversion) until share delivery is made; and such
fee will be added to the Principal Sum of the Note (under the Investor’s and the
Issuer’s expectations that any penalty amounts will tack back to the original
date of the Note). The parties agree that the fee shall be applied to the
balance of the Note and shall tack back to the Effective Date of the Note for
purposes of Rule 144. The parties acknowledge and agree that upon an event of
default, Investor’s damages would be uncertain and difficult (if not impossible)
to accurately estimate because of the parties’ inability to predict future
interest rates and future share prices, Investor’s increased risk, and the
uncertainty of the availability of a suitable substitute investment opportunity
for Investor, among other reasons. Accordingly, any fees, charges, and default
interest due under this Note or any other Transaction Document between the
parties are intended by the parties to be, and shall be deemed, liquidated
damages. The parties agree that such liquidated damages are a reasonable
estimate of Investor’s actual damages and not a penalty, and shall not be deemed
in any way to limit any other right or remedy Investor may have hereunder, at
law or in equity. The parties acknowledge and agree that under the circumstances
existing at the time this Note is entered into, such liquidated damages are fair
and reasonable and are not penalties. All fees, charges, and default interest
provided for in this Note and the Transaction Documents are agreed to by the
parties to be based upon the obligations and the risks assumed by the parties as
of the Effective Date and are consistent with investments of this type. The
liquidated damages provisions shall not limit or preclude a party from pursuing
any other remedy available at law or in equity; provided, however, that the
liquidated damages are intended to be in lieu of actual damages.

 

9.       Acceleration. In the event of any default, the outstanding principal
amount of this Note, plus accrued but unpaid interest, liquidated damages, fees
and other amounts owing in respect thereof through the date of acceleration (the
“Note Balance”), shall become, at the Investor’s election, immediately due and
payable in cash at the Mandatory Default Amount. The Mandatory Default Amount
means the Investor’s choice of (this choice may be made at any time without
presentment, demand, or notice of any kind): (i) the Note Balance divided by the
Conversion Price on the date of the default multiplied by the closing price on
the date of the default; or (ii) the Note Balance divided by the Conversion
Price on the date the Mandatory Default Amount is either (a) demanded or (b)
paid in full, whichever has a lower Conversion Price, multiplied by the closing
price on the date the Mandatory Default Amount is either (a) demanded or (b)
paid in full, whichever has a higher closing price; or (iii) 150% of the Note
Balance. In connection with such acceleration described herein, the Investor
need not provide, and the Issuer hereby waives, any presentment, demand, protest
or other notice of any kind, and the Investor may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by the Investor at any time prior to
payment hereunder and the Investor shall have all rights as a holder of the note
until such time, if any, as the Investor receives full payment pursuant to this
Section 9. No such rescission or annulment shall affect any subsequent event of
default or impair any right consequent thereon.

 



 2 



 

10.       Right to Specific Performance and Injunctive Relief. Nothing herein
shall limit the Investor’s right to pursue any other remedies available to it at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief. In this regard, the Issuer hereby agrees that the
Investor will be entitled to obtain specific performance and/or injunctive
relief with respect to the Issuer’s failure to timely deliver shares of Common
Stock upon conversion of the Note as required pursuant to the terms hereof or
the Issuer’s obligations regarding the reservation of shares and its transfer
agent, including the use, termination, replacement or resignation of the
transfer agent and the obligation to deliver an irrevocable instruction and
share reservation letter with any subsequent transfer agent. The Issuer agrees
that, in such event, all requirements for specific performance and/or
preliminary and permanent injunctive relief will be satisfied, including that
the Investor would suffer irreparable harm for which there would be no adequate
legal remedy. The Issuer further agrees that it will not object to a court or
arbitrator granting or ordering specific performance or preliminary and/or
permanent injunctive relief in the event the Investor demonstrates that the
Issuer has failed to comply with any obligation herein. Such a grant or order
may require the Issuer to immediately issue shares to the Investor pursuant to a
Conversion Notice and/or require the Issuer to immediately satisfy its
obligations regarding the reservation of shares and its transfer agent,
including the use, termination, replacement or resignation of the Issuer’s
transfer agent and the obligation to deliver an irrevocable instruction and
share reservation letter with any subsequent transfer agent. The Issuer further
expressly waives any right to any bond in connection with any temporary or
preliminary injunction.

 

11.       No Shorting. The Investor agrees that so long as this Note from the
Issuer to the Investor remains outstanding, the Investor will not enter into or
effect “short sales” of the Common Stock or hedging transaction which
establishes a net short position with respect to the Common Stock of the Issuer.
The Issuer acknowledges and agrees that upon delivery of a conversion notice by
the Investor, the Investor immediately owns the shares of Common Stock described
in the conversion notice and any sale of those shares issuable under such
conversion notice would not be considered short sales.

 

12.       Assignability. The Issuer may not assign this Note. This Note will be
binding upon the Issuer and its successors and will inure to the benefit of the
Investor and its successors and assigns and may be assigned by the Investor to
anyone without the Issuer’s approval.

 

13.       Governing Law, Legal Proceedings, and Arbitration. This Note will be
governed by, construed and enforced in accordance with the substantive laws of
the State of Nevada (including any rights to specific relief provided for under
Nevada statutes), without regard to the conflict of laws principles thereof. The
parties hereby warrant and represent that the selection of Nevada law as
governing under this Note (i) has a reasonable nexus to each of the Parties and
to the transactions contemplated by the Note; and (ii) does not offend any
public policy of Nevada, Florida, or of any other state, federal, or other
jurisdiction.

 

Any action brought by either party against the other arising out of or related
to this Note, or any other agreements between the parties, shall be commenced
only in the state or federal courts of general jurisdiction located in
Miami-Dade County, in the State of Florida, except that all such disputes
between the parties shall be subject to alternative dispute resolution through
binding arbitration at the Investor’s sole discretion and election (regardless
of which party initiates the legal proceedings). The parties agree that, in
connection with any such arbitration proceeding, each shall submit or file any
claim which would constitute a compulsory counterclaim within the same
proceeding as the claim to which it relates. Any such claim that is not
submitted or filed in such proceeding shall be waived and such party will
forever be barred from asserting such a claim. Both parties and the individuals
signing this Note agree to submit to the jurisdiction of such courts or to such
arbitration panel, as the case may be.

 

If the Investor elects alternative dispute resolution by arbitration, the
arbitration proceedings shall be conducted in Miami-Dade County and administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules and Mediation Procedures in effect on the Effective Date of
this Note, except as modified by this agreement. The Investor’s election to
arbitrate shall be made in writing, delivered to the other party, and filed with
the American Arbitration Association. The American Arbitration Association must
receive the demand for arbitration prior to the date when the institution of
legal or equitable proceedings would be barred by the applicable statute of
limitations, unless legal or equitable proceedings between the parties have
already commenced, and the receipt by the American Arbitration Association of a
written demand for arbitration also shall constitute the institution of legal or
equitable proceedings for statute of limitations purposes. The parties shall be
entitled to limited discovery at the discretion of the arbitrator(s) who may,
but are not required to, allow depositions. The parties acknowledge that the
arbitrators’ subpoena power is not subject to geographic limitations. The
arbitrator(s) shall have the right to award individual relief which he or she
deems proper under the evidence presented and applicable law and consistent with
the parties’ rights to, and limitations on, damages and other relief as
expressly set forth in this Note. The award and decision of the arbitrator(s)
shall be conclusive and binding on all parties, and judgment upon the award may
be entered in any court of competent jurisdiction. The Investor reserves the
right, but shall have no obligation, to advance the Issuer’s share of the costs,
fees and expenses of any arbitration proceeding, including any arbitrator fees,
in order for such arbitration proceeding to take place, and by doing so will not
be deemed to have waived or relinquished its right to seek the recovery of those
amounts from the arbitrator, who shall provide for such relief in the final
award, in addition to the costs, fees, and expenses that are otherwise
recoverable. The foregoing agreement to arbitrate shall be specifically
enforceable under applicable law in any court having jurisdiction thereof.

 



 3 



 

14.       Delivery of Process by the Investor to the Issuer. In the event of any
action or proceeding by the Investor against the Issuer, and only by the
Investor against the Issuer, service of copies of summons and/or complaint
and/or any other process which may be served in any such action or proceeding
may be made by the Investor via U.S. Mail, overnight delivery service such as
FedEx or UPS, email, fax, or process server, or by mailing or otherwise
delivering a copy of such process to the Issuer at its last known attorney as
set forth in its most recent SEC filing.

 

15.       Attorney Fees. If any attorney is employed by either party with regard
to any legal or equitable action, arbitration or other proceeding brought by
such party for enforcement of this Note or because of an alleged dispute,
breach, default or misrepresentation in connection with any of the provisions of
this Note, the prevailing party will be entitled to recover from the other party
reasonable attorneys' fees and other costs and expenses incurred, in addition to
any other relief to which the prevailing party may be entitled.

 

16.       Opinion of Counsel. RESERVED

 

17.       Notices. Any notice required or permitted hereunder (including
Conversion Notices and demands for arbitration) must be in writing and either
personally served, sent by facsimile or email transmission, or sent by overnight
courier. Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.

 

*       *       *

 



Issuer:   Investor:             Jeffrey S. Peterson     ActiveCare, Inc.    
Chief Executive Officer           Date:                               Date: 
                         

 

 

[Convertible Note Signature Page]

 

4 



 

 

 

 

